Citation Nr: 1043739	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in North 
Little Rock, Arkansas that denied the Veteran's claim of 
entitlement to an evaluation in excess of 10 percent disabling 
for bilateral pes planus with plantar fasciitis. 

In September 2010, the Veteran testified at a videoconference 
Board hearing before the undersigned.  A transcript of the 
proceeding has been associated with the claims file.

The Veteran's application to reopen a claim for service 
connection for hypertension, claim of entitlement to an 
evaluation in excess of 10 percent disabling for migraine 
headaches, and claims of entitlement to service connection for 
bilateral foot arthritis secondary to pes planus with plantar 
fasciitis, a back condition secondary to pes planus with plantar 
fasciitis, erectile dysfunction secondary to migraine headaches, 
vertigo secondary to migraine headaches, and depression secondary 
to migraine headaches and pes planus with plantar fasciitis have 
been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's bilateral pes planus with plantar fasciitis is 
assigned a 10 percent disability evaluation under Diagnostic Code 
5276.  See 38 C.F.R. § 4.71a (2010).  The Veteran seeks an 
increased evaluation.

The Veteran was last provided with a VA examination relating to 
his bilateral pes planus with plantar fasciitis in March 2010, 
and he was previously provided with VA examinations in August 
2005, May 2006, January 2007, and July 2008 relating to his 
claim.  Subsequently, the Veteran testified at the September 2010 
Board hearing that his symptoms worsened since this last March 
2010 VA examination.  See Transcript at 10.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The Court has also held that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Based thereon, the Board finds that 
a remand is necessary so that the Veteran may be afforded a new 
VA examination to ascertain the current severity of his bilateral 
pes planus disability with plantar fasciitis.  

The Veteran must be advised of the importance of reporting to any 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim,of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
recent VA treatment records dated from March 
2010 to present and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be noted in the 
claims file.

2.  After the above development has been 
completed, schedule the Veteran for a new VA 
examination to determine the severity of his 
service-connected bilateral pes planus with 
plantar fasciitis.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted. All findings should be reported in 
detail.  

The examiner should provide an opinion as to 
the effect of the Veteran's bilateral pes 
planus with plantar fasciitis on his 
employment.

Also please ask the examiner to note whether 
the Veteran's bilateral pes planus with 
plantar fasciitis is manifested by any of the 
following symptoms:

(a)	Marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; 
(b)	Objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; 
(c)	Weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of 
the feet.

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



